Exhibit 10.19

 

FIRST AMENDMENT TO SUBORDINATION AGREEMENT

 

This First Amendment to Subordination Agreement (this “Amendment”), dated as of
November 13, 2014, is made and entered into by and among BANK OF AMERICA, N.A.,
a national banking association (“Senior Creditor”), RICHARD J. KURTZ (“Junior
Creditor”), and LAPOLLA INDUSTRIES, INC., a Delaware corporation (“Borrower”).

 

Background

 

A. Senior Creditor, Junior Creditor, and Borrower are parties to that certain
Subordination Agreement, dated as of April 16, 2012 (the “Subordination
Agreement”).

 

B. Junior Creditor intends to make additional subordinated loans to Borrower,
and the parties hereto desire to amend the Subordination Agreement upon the
terms and subject to the conditions set forth herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same definitions assigned to such
terms in the Subordination Agreement.

 

Section 2. Amendments to the Subordination Agreement.

 

a. Section 1 of the Subordination Agreement is hereby amended by deleting the
definitions of “Junior Note,” “Junior Obligations,” and “Senior Loan Agreement”
therefrom in their entirety and substituting the following, respectively, in
lieu thereof:

 

“‘Junior Notes’ means (i) that certain promissory note, dated as of the
Effective Date, executed and delivered by Borrower, payable to the order of
Junior Creditor, in the original principal amount of $1,300,000, (ii) that
certain promissory note, dated as of November 13, 2014, executed and delivered
by Borrower, payable to the order of Junior Creditor, in the original principal
amount of $250,000, and (iii) any other promissory note, executed and delivered
by Borrower, payable to the order of Junior Creditor, to which Senior Creditor
has consented, as modified, amended, restated from time to time in accordance
with the requirements hereof, and ‘Junior Note’ means any of them.”

 

“‘Junior Obligations’ means any and all indebtedness and obligations of Borrower
to Junior Creditor, including, without limitation, all principal, accrued
interest (including, without limitation, any interest accruing thereon after the
commencement of any Proceeding and any interest that would have accrued thereon
but for the commencement of such Proceeding), costs, fees, and expenses, and any
and all other obligations for the payment of money now or hereafter owed by
Borrower to Junior Creditor, including, without limitation, those under the
Junior Notes, provided, that ‘Junior Obligations’ shall not include any
compensation received by Junior Creditor as an employee of Borrower.”

 

“‘Senior Credit Agreement’ means that certain Loan and Security Agreement, dated
as of August 31, 2010, between Borrower and Senior Creditor as the same has been
and may be amended, restated, supplemented, or otherwise modified from time to
time.”

 

b. Section 2(a) of the Subordination Agreement is hereby amended by such section
in its entirety and substituting the following in lieu thereof:

 

 

 

 

“(a) No payments of any kind (whether principal, accrued interest, or otherwise)
may be made on account of the Junior Obligations, or demanded, received, or
retained by Junior Creditor on account of the Junior Obligations.”

 

c. Section 2(c) of the Subordination Agreement is hereby deleted in its
entirety.

 

d. Section 10 of the Subordination Agreement is hereby amended by deleting the
second sentence thereof in its entirety and substituting the following in lieu
thereof:

 

“The Junior Obligations may not be modified or amended to (a) increase the
interest rate under any Junior Note, (b) shorten the principal amortization or
the maturity under any Junior Note, (c) increase the principal under any Junior
Note, or add any other payment obligations, without the prior, written consent
of Senior Creditor.”

 

e. Section 16(c) of the Subordination Agreement is hereby amended by deleting
the copy address therefrom and substituting the following in lieu thereof:

 

“with copies (which shall not constitute notice) to:

 

K&L Gates, LLP

1717 Main Street, Suite 2800

Dallas, Texas 75201

Attention: David Weitman and Elizabeth Helm

E-mail: david.weitman@klgates.com and elizabeth.helm@klgates.com

 

Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Senior Creditor:

 

(a) The representations and warranties contained herein and in the Subordination
Agreement shall be true and correct as of the date hereof as if made on the date
hereof; and

 

(b) Senior Creditor, Junior Creditor, and Borrower shall have executed and
delivered this Amendment.

 

Section 4. Representations and Warranties. Junior Creditor represents to Senior
Creditor that (i) the execution, delivery and performance of this Amendment will
not violate any agreement to which Junior Creditor is a party, including any
documents in connection with or in respect of New Subordinated Term Debt (as
defined in the Senior Credit Agreement); (ii) the Subordination Agreement, as
amended hereby, constitutes a legal, valid and binding obligation of Junior
Creditor, enforceable against him in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law); (iii) the representations and warranties
contained in the Subordination Agreement as amended hereby are true and correct
on and as of the date hereof as though made on and as of the date hereof; (iv)
no default has occurred and is continuing under the Subordination Agreement or
under any agreement to which Junior Creditor is a party in respect of the New
Subordinated Term Debt; and (v) Junior Creditor is in full compliance with all
covenants and agreements contained in the Subordination Agreement, as amended
hereby.

 

Section 5. Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Subordination Agreement and, except as expressly modified and superseded by
this Amendment, the terms and provisions of the Subordination Agreement are
ratified and confirmed and shall continue in full force and effect. The
Subordination Agreement as amended by this Amendment shall continue to be legal,
valid, binding and enforceable in accordance with its terms.

 

 

Section 6. Reference to the Subordination Agreement. Each of the documents
related to the Senior Debt and each of the documents related to the Subordinated
Debt now or hereafter executed and delivered pursuant to the terms thereof, are
hereby amended so that any reference in such documents to the Subordination
Agreement shall mean a reference to the Subordination Agreement as amended
hereby.

 

 

 

 

Section 7. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 8. APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS.

 

Section 9. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HERETO EACH HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, COUNTERCLAIM, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AMENDMENT.

 

Section 10. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, and legal representatives.

 

Section 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. A telecopy or electronically-delivered copy of any such executed
counterpart shall be deemed valid as an original

 

Section 12. Effect of Waiver. No consent or waiver, express or implied, by
Senior Creditor to or for any breach of or deviation from any covenant,
condition or duty by Junior Creditor, shall be deemed a consent to or waiver of
any other breach of the same or any other covenant, condition or duty.

 

Section 13. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 14. ENTIRE AGREEMENT. THIS AMENDMENT AND THE SUBORDINATION AGREEMENT
REPRESENT THE FINAL AGREEMENT BETWEEN SENIOR CREDITOR AND JUNIOR CREDITOR IN
RESPECT OF THE SUBJECT MATTER OF THE SUBORDINATION AGREEMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of page intentionally blank; signature pages follow.]

 

 

EXECUTED as of the date first written above.

 

BANK OF AMERICA, N.A.

 

 

By: /s/ H. Michael Wills, SVP

Name: H. Michael Wills

Title: Senior Vice President

 

 

 

/s/ Richard J. Kurtz

RICHARD J. KURTZ

 

 

LAPOLLA INDUSTRIES, INC.

 

 

By: /s/ Michael T. Adams, EVP

Name: Michael T. Adams

Title: Executive Vice President

 

